DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In each of claims 7 and 16, the relationship between the output shaft and the ring gear being claimed by “an output shaft rotationally coupled to the ring gear” is not clear.  “Rotationally coupled” appears to be used in the specification to describe both a coupling in which no relative rotation is permitted (“an input shaft 112 that is rotationally coupled to (e.g., splined, welded, fastened, press-fit, combinations thereof, and the like) the electric machine’s output shaft 110” [0020]) and a coupling in which relative rotation is permitted (“gear 142 on the output shaft 114 may be rotationally coupled to an output gear 143” [0024]).  Additionally, with the output shaft and the ring gear being remote from one another with multiple elements between, and the rotating output shaft having no effect on the grounded ring gear, it is not clear what is encompassed by “coupled”.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 4, 7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suyama et al., U. S. Patent Application Publication 2020/0215920.

	Suyama et al. shows an axle system 100 in figures 1-3.
	A gearbox housing 91 (fig. 3) at least partially encloses a gearbox 31.
	A planetary gearset 32 is rotationally coupled to an output C31 of the gearbox 31 and is positioned co-axial with a rotational axis of an axle shaft 53 in a differential 4.
	The planetary gearset 32 comprises a ring gear R32 grounded by a planetary support 92.
	The planetary support 92 is coupled to the gearbox housing 91.
(claim 1)

	The ring gear R32 is coupled to the planetary support 92 (portion 92b, specifically) via a bolt.  Paragraph [0052] discloses “The second gear supporting part 92b is coupled to the second ring gear R32”, and paragraph [0018] discloses “in the following description, when the term “coupled” is simply used, it refers to a state in which two members are separably coupled to each other and friction can occur by contact between the two members, and includes, for example, bolt fastening, spline fitting, and press fitting”
(claim 3)

	A splined interface is formed between an outer surface of the ring gear R32 and an interior surface of the planetary support 92.  The specific example shown includes a spline coupling between the ring gear R32 and the planetary support portion 92b.
(claim 4)

	The gearbox 31 comprises an input shaft 27 coupled to an electric machine output 21 (rotor).
	The gearbox 31 comprises an output shaft, directly connected between the carrier C31 and the sun gear S32, that is coupled through the planetary gearset 32 to the ring gear R32.
(claim 7, as best understood)

	The output of the gearbox 31 is a gear, the planet gear carried by carrier C31, coupled to an output shaft, the shaft portion fixed to carrier C31 and sun gear S32.
(claim 11)

	The planetary gearset 32 is a simple planetary gearset that includes a sun gear S32 coupled to an output gear, the planet gear carried by carrier C31, of the gearbox 31.
(claim 12) 


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 7, 8, 11, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sten, U. S. Patent 8,998,765 in view of Suyama et al.

Sten shows an axle system 10e in figures 11 and 12.
	A gearbox housing 58 (labeled in figure 1, shown in the left half of figure 11) at least partially encloses a gearbox (including gears 2012, 2014, 2040, 2042).
	A planetary gearset 30 is rotationally coupled to an output 2042 of the gearbox and is positioned co-axial with a rotational axis 2024 of an axle shaft 18e in a differential 36e.
	The planetary gearset 30 comprises a ring gear 42e grounded to the gearbox housing.
(claim 1)

	The gearbox housing 58 partially surrounds the differential 36e.
(claim 5)

	The gearbox comprises an input shaft (with gear 2012) coupled to an electric machine output.
	The gearbox comprises an output shaft 2016 that is coupled to the ring gear 42e.
(claim 7, as best understood)

	A rotational axis 2024 of the differential 36e, a rotational axis 2022 of an electric machine 32e, and rotational axes 2022, 2020 of the input shaft and the output shaft in the gearbox are arranged in parallel to one another.
(claim 8)

	The output 2042 of the gearbox is a gear coupled to an output shaft 2016.
(claim 11)

	Sten shows an electric axle system 10e in figures 11 and 12.
	A gearbox housing 58 (left half of figure 11) at least partially encloses a shiftable gearbox (w/ gears 2012, 2012, etc.).
	A planetary gearset 30 is rotationally coupled to an output 2042 of the shiftable gearbox and positioned co-axial with a rotation axis 2024 of an axle shaft 18e in a differential 36e.
	The planetary gearset 30 comprises a ring gear 42e grounded 
to the gearbox housing.
(claim 13)

	The shiftable gearbox includes two selectable gears (by engagement of either 2042 or 2040) and a shifting mechanism 2060 designed to place the shiftable gearbox in the at least two selectable gears during different operation conditions.
(claim 15)

	Sten does not disclose that the ring gear is grounded by a planetary support coupled to the gearbox housing, nor that the planetary support is coupled to the housing via a plurality of attachment devices.

	Suyama et al. similarly shows an axle system 100 in figures 1-3, with a gearbox housing 91 (fig. 3) and a planetary gearset 32 positioned co-axial with a differential 4.
	The planetary gearset 32 comprises a ring gear R32 grounded by a planetary support 92.
	The planetary support 92 is coupled to the gearbox housing 91 via a plurality of attachment devices 95.
(claims 1 and 13)

	Figure 3 shows two bolts 95 positioned on opposing sides of the planetary gearset.
(claim 19)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ground the ring gear of Sten by a planet support to the gearbox housing via a plurality of attachment devices in view of Suyama et al. because grounding the ring gear through a support attached to the housing by bolts rather than directly through the housing allows friction between contacting members, which attenuates vibration caused by the meshing of the gears including the ring gear so that reduced gear noise is transmitted (Suyama et al., [0006]-[0008]).


Claim(s) 6, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sten in view of Suyama et al. as applied to claims 1, 7, 8, 13, and 15 above, and further in view of Kimura et al., JP 2012-013184, a machine language translation of which is attached as an Office Action Appendix.

	Sten in view of Suyama et al. discloses an electric axle system as discussed above in the rejections of claims 1, 7, 8, 13, and 15, including a shifting mechanism 2060 designed to activate a first gear reduction and a second gear reduction (according to engagement of either 2042 or 2040) during different operating conditions (claim 9), the gearbox comprising an input shaft (with gear 2012) coupled to an electric machine output and the gearbox comprising an output shaft 2016 that is coupled to the ring gear 42e (claim 16), and the gearbox housing 58 partially surrounding the differential 36e (claim 17).
	Sten in view of Suyama et al. does not disclose that the gearbox housing is constructed out of cast metal, that a parking mechanism is coupled to the output shaft, or that the electric machine is a motor-generator.

	Kimura et al. shows an electric (hybrid) axle system in figure 1.  The axle system includes a gearbox housing 22 at least partially enclosing a gearbox 16, a planetary gearset 13, a differential 15, and an electric machine MG1.

	The gearbox housing is constructed out of cast aluminum ([0083]).
(claims 6 and 17)

	A parking mechanism 17 is coupled to an output shaft 54 of the gearbox 16 ([0037]).
(claims 9 and 16)

	The electric machine MG1 is a motor-generator ([0035] “a motor generator MG1 as a first rotating electric machine”)
(claim 10)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gearbox housing of Sten in view of Suyama et al. of cast metal in view of Kimura et al. because casting aluminum as in Kimura et al. is a readily available, cost effective manufacturing process that yields a housing with a strength and rigidity appropriate for use as a vehicle transmission (gearbox) housing.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a parking mechanism on the gearbox output shaft of Sten in view of Suyama et al. further in view of Kimura et al. because a parking mechanism ensures the vehicle will remain stationary without reliance on the vehicle brakes, and being on the gearbox output shaft results in reduced torque applied to the parking mechanism so that the related parts may be reduced in size (Kimura et al. [0008])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electric machine of Sten in view of Suyama et al. a motor-generator in view of Kimura et al. so that the vehicle battery may be charged (Kimura et al., [0041]), for example during braking of the vehicle, to increase vehicle operating efficiency.


Claim(s) 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engerman, U. S. Patent Application Publication 2021/0252977.

	Engerman shows an electric axle system in figure 1.
	A gearbox housing 312, 314 (shown in figure 3; [0056]) at least partially encloses a shiftable gearbox 104.
	A planetary gearset 138 is rotationally coupled to an output 136 of the shiftable gearbox and is positioned co-axial with a rotational axis of an axle 143 in a differential 110.
	A ring gear 187 of the planetary gearset 138 is grounded to the housing through a motor-generator housing ([0031]).
(claim 13)

	The shiftable gearbox 104 includes at least two selectable gears 127, 129 and a shifting mechanism designed to place the shiftable gearbox 104 in the at least two selectable gears during different operating conditions ([0027]).
(claim 15)

	The planetary gearset 138 is a simple planetary gearset with a sun gear 190 coupled to a gearbox output 136 and a carrier 188 coupled to a case 142 in the differential 110.
(claim 18)


	Engerman does not disclose that the ring gear is grounded by a planetary support coupled to the gearbox housing, nor that the planetary support is coupled to the housing via a plurality of attachment devices.

	Suyama et al. similarly shows an axle system 100 in figures 1-3, with a gearbox housing 91 (fig. 3) and a planetary gearset 32 positioned co-axial with a differential 4.
	The planetary gearset 32 comprises a ring gear R32 grounded by a planetary support 92.
	The planetary support 92 is coupled to the gearbox housing 91 via a plurality of attachment devices 95.
(claim 13)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ground the ring gear of Engerman by a planet support to the gearbox housing via a plurality of attachment devices in view of Suyama et al. because grounding the ring gear through a support attached to the housing by bolts rather than directly through the housing allows friction between contacting members, which attenuates vibration caused by the meshing of the gears including the ring gear so that reduced gear noise is transmitted (Suyama et al., [0006]-[0008]).

Allowable Subject Matter

Claims 2, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

JP S63-27207 (Takeda) June 1988 - a support for attaching an axle element to an axle/transmission housing includes a bridge section that extends between two opposing pillars with central openings that receive bolts.

JP 2003-127680 (Hashimoto) May 2003 - a planetary gearset is coaxial with a differential and has a ring gear grounded to a drive unit housing by a planetary support.

U. S. Patent 7,288,043 (Shioiri et al.) October 2007 - a planetary gearset is coaxial with a differential, is rotationally coupled to an output of a gearbox, and is grounded to the housing of the gearbox.

U. S. Patent 7,351,178 (Keuth) April 2008 - a planetary gearset is coaxial with a differential and includes a ring gear grounded by a planetary support coupled to a housing.

DE 10 2017 104 055 (Kopp et al.) September 2017 - a planetary gearset is rotationally coupled to an output of a shiftable gearbox and is coaxial with a differential.

CN 112644262 (Liu et al.) April 2021 - a planetary gearset is rotationally coupled to an output of a gearbox, is coaxial with a differential, and has a fixed ring gear.

WO 2022/089683 (Merken et al.) May 2022 - elements for fixing a planetary ring gear to an electric axle housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659